CANAL INVESTMENT ET AL V. RENEAU ET AL






NO. 07-00-0052-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL C



JUNE 13, 2000







CANAL INVESTMENT SOCIETY, CWF ENTERPRISES, INC., FAISON & ASSOCIATES, INC., HENRY J. FAISON, ROBERT W. LIPTAK, LUTHER H. HODGES, JR., AND HAROLD C. STOWE,



Appellant



V.



JAMES RENEAU, RENEAU OIL COMPANY, RENEAU SEED COMPANY, ESTACADO ENERGY, INC., QUESTA ENERGY CORPORATION, STAHL PETROLEUM COMPANY, J. B. PETROLEUM, PAUL MACINA, PETROLEUM MANAGEMENT SYSTEMS, INC., D. LYMAN STUBBLEFIELD, AND MORGAS, 



Appellee







FROM THE 31
ST
 DISTRICT COURT OF WHEELER COUNTY;



NO. 10610; HON. STEVEN R. EMMERT, PRESIDING







ON APPELLANTS’ MOTION TO DISMISS







Before QUINN and REAVIS and JOHNSON, JJ.

Before this Court is appellants’ Motion for Dismissal of Appeal requesting dismissal of this appeal because “a full and final settlement of this litigation has been reached.”  The  certificate of conference on appellants’ motion indicates that appellees have no objection to the appeal being dismissed.

We, therefore, grant appellants’ motion and dismiss this appeal pursuant to Texas Rule of Appellate Procedure 42.1(2).  Having dismissed the appeal at the request of appellants, no motions for rehearing will be entertained by the Court and our mandate shall issue forthwith.



Per Curiam



Do not publish.